Citation Nr: 1617426	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as due to right knee DJD.

3.  Entitlement to service connection for right leg neuropathy, claimed as due to DDD of the lumbar spine.

4.  Entitlement to service connection for left leg neuropathy, claimed as due to DDD of the lumbar spine.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for squamous cell carcinoma on the chest, neck, and eyelid, to include as due to contaminated water exposure at Camp Lejeune.

8.  Entitlement to service connection for basal cell carcinoma on the arms, chest, and leg, to include as due to contaminated water exposure at Camp Lejeune.

9.  Entitlement to service connection for malignant melanoma of the right arm, to include as due to contaminated water exposure at Camp Lejeune.

10.  Entitlement to service connection for pre-malignant melanoma of the center of the back, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1974 to January 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the RO in Louisville, Kentucky, which denied service connection for the issues on appeal.

In November 2015, the Veteran testified from Newark, NJ, in conjunction with the RO in Louisville, KY, at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  Unfortunately, a written transcript was unable to be produced due to audio malfunctions throughout the Veteran's testimony.  As will be discussed below, due to these technical difficulties, the instant matter is being remanded for a new Board videoconference hearing.  

Board members (VLJs) who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Where two VLJs hold hearings on the same issue or issues, a three-judge panel is assigned, and the Veteran must be afforded an opportunity for a third hearing before the third VLJ who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Here, a new Board videoconference hearing is being held specifically because the original hearing was not recorded correctly due to equipment failure.  Where a second hearing is held because the original hearing was not recorded in whole or in part due to equipment failure or other cause, or the official transcript of the original hearing is lost or destroyed and the recording upon which it was based is no longer available, a panel hearing is not necessary and Arneson is not implicated.  See 
38 C.F.R. § 20.717 (2015); see also Chairman's Memorandum 01-11-10.  Instead, the original hearing is treated as if it did not exist, and only the VLJ who presided over the second hearing will decide the claim.  So it is in this case.

In February 2016, the Veteran filed a motion to advance this case on the docket (AOD) due to financial hardship.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.  

Here, the Board finds there to be a combination of severe financial hardship and administrative error resulting in a significant delay to warrant the granting of the AOD motion.  Specifically, evidence reflects that in September 2016 the Veteran will no longer receive long term disability benefits.  It is unclear if the Veteran has sufficient other income to make up for this loss of these benefits.  Had there not been an audio error at the time of the November 2015 Board videoconference hearing, the Board would not need to remand the instant matter for a new Board hearing, and benefits may have been granted at this time.  Unfortunately, due to the recording error, the Veteran might not receive a new hearing until after the benefits run out.  For these reasons, the Board finds adequate cause to grant the AOD motion.

Some of the issues on appeal concern exposure to contaminated water at Camp Lejeune.  After the November 2015 Board videoconference hearing, in December 2015, a VA press release stated that the Secretary intended to propose the creation of a presumption of service connection for eight conditions associated with the chemical contaminants identified at Camp Lejeune.  These conditions include kidney cancer, liver cancer, non-Hodgkin lymphoma, leukemia, multiple myeloma, scleroderma, Parkinson's disease, and aplastic anemia/myelodysplastic syndromes.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted above, the Veteran previously addressed the issues on appeal at a November 2015 Board videoconference hearing; however, a written transcript was unable to be produced due to audio malfunctions during the Veteran's testimony.  Consequently, in February 2016, the Board sent the Veteran a letter asking whether he desired to have a new Board hearing.  In a March 2016 response, the Veteran asked that a new Board videoconference hearing be scheduled.  As such, the Veteran should be afforded another opportunity to provide testimony at a Board hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

At the earliest available opportunity, and considering that the instant matter has been advanced on the docket, the RO should schedule the Veteran for a Board videoconference hearing at the appropriate RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2015).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




